Case: 14-11408   Date Filed: 07/16/2015    Page: 1 of 3


                                                                        [PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11408
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket Nos. 1:14-cv-00460-WSD,
                     Bkcy No. 11:bkc-70660-CRM


In re: YVONNE ROBERTS WAITS,

                                        Debtor.
_______________________________________________________

BANK OF AMERICA BANK, NA,

                                               Plaintiff - Appellant,

versus

YVONNE ROBERTS WAITS,

                                               Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (July 16, 2015)

ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
                Case: 14-11408        Date Filed: 07/16/2015       Page: 2 of 3


Before TJOFLAT, JORDAN and BLACK, Circuit Judges.

PER CURIAM:

       This case is before this Court for consideration in light of Bank of America,

N.A. v. Caulkett, 575 U.S. __, 135 S. Ct. 1995 (2015). We previously affirmed the

district court’s affirmance of the bankruptcy court’s order granting the debtor’s

motion to strip Bank of America’s junior mortgage lien. See Bank of Am., N.A. v.

Waits, 578 F. App’x 827 (11th Cir. 2014). The Supreme Court vacated the opinion

and remanded the case to us for consideration in light of Caulkett. See Bank of

Am., N.A. v. Waits, __ S. Ct. __ (2015). After consideration, we deny Bank of

America’s motion for summary reversal, vacate the district court’s judgment, and

remand for further proceedings consistent with Caulkett and this opinion. 1

       In this Chapter 7 case, the debtor, Yvonne Roberts Waits, had two

mortgages on her house, a senior mortgage lien and a junior mortgage lien. The

outstanding balance on the senior mortgage lien exceeded the house’s current

value. Bank of America’s junior mortgage lien was thus completely underwater.

       Waits moved to “strip off” Bank of America’s junior lien under § 506(d) of

the Bankruptcy Code, which states, “To the extent that a lien secures a claim

against the debtor that is not an allowed secured claim, such lien is void.” 11


       1
        On June 15, 2015, the parties were directed to file supplemental letter briefs addressing
how the Caulkett decision applies to this case. Bank of America timely filed its brief. To date,
however, this Court has not received a response from Waits, whose brief was due July 13, 2015.
                                                2
                Case: 14-11408    Date Filed: 07/16/2015   Page: 3 of 3


U.S.C. § 506(d). The bankruptcy court granted Waits’s motion, and this Court

affirmed. We explained our prior precedents in In re McNeal, 735 F.3d 1263 (11th

Cir. 2012), and Folendore v. United States Small Business Administration, 862
F.2d 1537 (11th Cir. 1989), dictated the conclusion that § 506(d) allows a Chapter

7 debtor to void a junior mortgage lien when the senior lien exceeds the home’s

value.

         In Caulkett, the Supreme Court vacated two Eleventh Circuit decisions that

followed this same reasoning. The Supreme Court held “a debtor in a Chapter 7

bankruptcy proceeding may not void a junior mortgage lien under § 506(d) when

the debt owed on a senior mortgage lien exceeds the current value of the

collateral.” Caulkett, 575 U.S. __, 135 S. Ct. at 2001.

         In light of the Supreme Court’s holding in Caulkett, our holdings in McNeal

and Folendore are overruled. Accordingly, the district court erred in affirming the

bankruptcy court’s grant of Waits’s motion to strip off Bank of America’s junior

lien. We deny Bank of America’s motion for summary reversal, vacate the district

court’s judgment affirming the bankruptcy court, and remand for further

proceedings consistent with Caulkett and this opinion.

         VACATED AND REMANDED.




                                           3